If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


JENNIFER JENDRUSIK,                                                  UNPUBLISHED
                                                                     October 20, 2022
               Plaintiff-Appellant,

v                                                                    No. 359502
                                                                     Wayne Circuit Court
                                                                     Juvenile Division
ADAM MARINE,                                                         LC No. 2018-001559-NA

               Defendant-Appellee.


Before: SWARTZLE, P.J., and CAVANAGH and REDFORD, JJ.

PER CURIAM.

        Plaintiff appeals as of right the November 17, 2021 custody order which granted defendant
sole legal and physical custody of the parties’ child, AM. We affirm, but remand for the ministerial
task of correcting the case number on the November 17, 2021 custody order.

                                       I. BACKGROUND

        This custody case began after Child Protective Services (CPS) was contacted because of
reports plaintiff was neglecting her youngest daughter, EJ, who required hospitalization after she
was born. It was discovered plaintiff had untreated mental health issues and was self-medicating
with substances. Plaintiff had sole legal custody of AM, and shared joint physical custody of AM
with defendant under an order entered by a judge in Livingston County. Defendant had not been
actively involved in four-year-old AM’s life for at least one year, and evidence supported AM was
being cared for by family friends. AM and EJ were placed in the care of their maternal
grandparents as part of a safety plan.

     In September 2018, a petition was filed by the Department of Health and Human Services
(DHHS), which requested in relevant part that the trial court authorize the petition, place AM and




                                                -1-
EJ in care, and exercise jurisdiction over AM and EJ.1 After a preliminary hearing, the petition
was authorized, and AM was placed in defendant’s care. EJ remained in the care of her maternal
grandparents. EJ was later placed with her legal father, who obtained sole legal and physical
custody of EJ. Plaintiff was granted supervised visitation.

        In October and November 2018, plaintiff and defendant pleaded to allegations in the
petition, and the trial court exercised jurisdiction. Plaintiff and defendant were ordered to comply
with, and benefit from, services. Plaintiff was ordered to (1) obtain and maintain stable housing
and legal income, (2) maintain regular contact with the caseworkers, (3) attend parenting time
visits and parenting classes, (4) participate in individual therapy, and (5) submit to substance
screenings. Defendant completed his treatment plan, which required him to complete parenting
classes and maintain stable housing and employment, and AM remained in his care. Meanwhile,
plaintiff continued to struggle with substance abuse and mental health issues, demonstrated a lack
of compliance with the caseworkers, and lacked stable housing. Plaintiff’s visitations with AM
were inconsistent, and AM struggled as a result.

        In March 2019, the caseworker recommended defendant obtain a custody order so that the
trial court could terminate jurisdiction with respect to AM. The trial court encouraged defendant
to seek a change of custody. Defendant ultimately filed a motion in Livingston County and later
moved to transfer the custody matter to Wayne County. At an October 2019 hearing in the child
protective proceedings, plaintiff moved the trial court to terminate jurisdiction, arguing “the intent
of the whole planet” appeared to be that AM remain with defendant. The trial court denied the
motion given the pending custody motion. The custody matter was ultimately transferred from
the domestic division to the juvenile division for the trial court to resolve. The trial court warned
plaintiff, who had appointed counsel in the child-protective proceeding, that she had to obtain her
own counsel in the custody proceedings.

        On May 20, 2021, the custody hearing commenced before the trial court. Plaintiff
participated via Zoom. Plaintiff stated she had acquired counsel. However, the trial court noted
“no one has filed an appearance” or filed witness or exhibits lists. The trial court took judicial
notice of the custody file and the file associated with the child-protective proceeding, and
defendant provided testimony. After direct examination was complete, an attorney who had been
retained to represent plaintiff in a limited capacity appeared and requested an adjournment. The
trial court granted the request and adjourned the matter to July 2, 2021. At the beginning of the
July 2, 2021 hearing, counsel for plaintiff requested permission to withdraw as a result of plaintiff’s
lack of cooperation. The motion was granted, and the custody hearing proceeded over the course
of several days in July, October, and November 2021, with plaintiff proceeding in propria persona.
Plaintiff was permitted to cross-examine defendant, and plaintiff and one of the caseworkers
provided testimony. On November 10, 2021, the trial court issued a partial ruling from the bench,
finding AM’s established custodial environment was with defendant. The trial court evaluated the




1
  The petition also concerned plaintiff’s two sons, AJ and BM. AJ and BM were dismissed from
the petition after it was determined they had an established custodial environment with their
maternal grandparents.


                                                 -2-
best-interests factors, concluding a majority of the factors weighed in favor of defendant. The trial
court declined to rule on the issue of custody until it interviewed AM.

        On November 17, 2021, the trial court entered an order, which reflected that the trial court
had interviewed AM. The trial court awarded defendant “sole legal and physical custody” of AM,
and plaintiff was granted weekly, supervised parenting time. The November 17, 2021 order was
issued under the case number associated with the child-protective proceeding. It indicated it was
a final order that closed the case.

       On December 9, 2021, the trial court held a dispositional review and permanency planning
hearing. The trial court found the permanency planning goal of reunifying AM with a parent was
achieved and terminated jurisdiction as to AM. The trial court noted that it held a custody hearing
and granted sole legal and physical custody to defendant. This appeal followed, and this Court
granted the Legal Services Association of Michigan (amicus curiae) leave to file an amicus curiae
brief. Jendrusik v Marine, unpublished order of the Court of Appeals, entered July 12, 2022
(Docket No. 359502).

                                          II. ANALYSIS

        Plaintiff and amicus curiae argue that plaintiff was entitled to court-appointed counsel in
the custody proceedings because those proceedings were so intertwined as to be considered a
“stage of the [child-protective] proceeding” under MCL 712A.17c(4)(a). However, plaintiff is not
challenging the outcome of the child-protective proceeding. Plaintiff is only challenging the
outcome of the custody proceedings; thus, this is not the proper case to determine the issue whether
a custody proceeding can be so intertwined with a child-protective proceeding that the right to
counsel attaches with regard to the custody proceeding.

        At the time the child-protective proceeding was commenced, plaintiff had sole legal
custody of AM and shared joint physical custody of AM with defendant. AM was removed from
plaintiff’s care and custody because of her inability to properly parent AM as a result of untreated
mental health issues and substance abuse. It is undisputed that plaintiff was entitled to, and
received, court-appointed counsel with respect to the child-protective proceeding. During the
child-protective proceeding, defendant—who successfully completed his treatment plan—sought
a change of custody of AM, i.e., a new custody order.

        Ultimately, a new custody order was entered which granted defendant sole legal and
physical custody of AM, and granted plaintiff weekly, supervised parenting time. Once AM was
determined to be properly protected in the placement with a parent, the purpose of the child-
protective proceeding was achieved and jurisdiction over AM was terminated. See In re Brock,
442 Mich 101, 119; 499 NW2d 752 (1993) (“the purpose of a child protective proceeding is to
protect the welfare of the child”). And plaintiff does not challenge the outcome of the child-
protective proceeding, i.e., the termination of jurisdiction over AM. That is, plaintiff does not
argue that the child-protective proceeding was improperly concluded. Rather, plaintiff only
challenges the outcome of the custody proceedings and there is no right to court-appointed counsel




                                                -3-
in custody proceedings. See Haller v Haller, 168 Mich App 198, 199-200; 423 NW2d 617 (1988).2
Although plaintiff argues that “the custody case became the mechanism through which the trial
court and DHHS resolved [the] neglect case,” plaintiff does not challenge the outcome of the child-
protective proceeding. And plaintiff’s parental rights were not terminated in the child-protective
proceeding. In other words, plaintiff retained her rights to parent AM. See id. at 199 (a custody
order does not terminate the parental bond; parental rights are retained including reasonable
visitation). The result of the resolution of the custody matter was simply that the child-protective
proceeding was no longer necessary—the child was safe. Accordingly, the issue whether the right
to counsel should attach to certain custody proceedings that become “inextricably intertwined”
with a child-protective proceeding—the result of which is ultimately challenged as outcome
determinative and detrimental to a parent—need not be resolved in this case challenging only the
order entered in the custody matter.

         We affirm the trial court’s November 17, 2021 custody order. In so holding, however, we
caution the trial court that it must confirm that motions and orders have the appropriate caption
and case number when it consolidates different matters concerning the same family. See In re AP,
283 Mich App 574, 599; 770 NW2d 403 (2009). Here, the case number on the November 17, 2021
custody order bears the case number of the child-protective proceeding. We therefore remand to
the trial court for the ministerial task of correcting the caption on the November 17, 2021 custody
order. See MCR 7.216(A)(7).

     Affirmed, but remanded for the ministerial task of correcting the case number on the
November 17, 2021 custody order. We do not retain jurisdiction.



                                                             /s/ Brock A. Swartzle
                                                             /s/ Mark J. Cavanagh
                                                             /s/ James Robert Redford




2
  Cases decided by this Court before November 1, 1990 are not binding precedent, MCR
7.215(J)(1), but we can consider them as persuasive authority. In re Stillwell Trust, 299 Mich App
289, 299 n 1; 829 NW2d 353 (2012).


                                                -4-